PER CURIAM.*
Kevin Ross, the Federal Public Defender appointed to represent Genice Stribling, has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Stribling has filed a response to Ross’s motion. Our independent review of the record, Ross’s brief, and Stribling’s response shows that there are no nonfrivolous issues for appeal. Accordingly, Ross’s motion for leave to withdraw is GRANTED, the Federal Public Defender is excused from further responsibilities herein, and this appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.